 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   FREDERICK-OMOYUMA SILVER,
                                                           Case No.: 2:19-cv-01414-RFB-NJK
 8          Plaintiff(s),
                                                                         ORDER
 9   v.
                                                                   (Docket Nos. 1, 1-1)
10   CLARK COUNTY CHILD SUPPORT
     DIVISION,
11
            Defendant(s).
12
13         Pursuant to 28 U.S.C. § 1915 Plaintiff is proceeding in this action pro se and has requested
14 authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. Docket No. 1. Plaintiff also
15 submitted a complaint. Docket No. 1-1.
16 I.      In Forma Pauperis Application
17         Plaintiff has submitted the affidavit required by § 1915(a). Docket No. 1. Plaintiff has
18 shown an inability to prepay fees and costs or give security for them. Accordingly, the request to
19 proceed in forma pauperis will be granted pursuant to § 1915(a).            The Clerk’s Office is
20 INSTRUCTED to file the complaint on the docket. The Court will now review Plaintiff’s
21 complaint.
22 II.     Screening the Complaint
23         Upon granting an application to proceed in forma pauperis, courts additionally screen the
24 complaint pursuant to § 1915(e). Federal courts are given the authority to dismiss a case if the
25 action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,
26 or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
27 When a court dismisses a complaint under § 1915, the plaintiff should be given leave to amend the
28 complaint with directions as to curing its deficiencies, unless it is clear from the face of the

                                                    1
 1 complaint that the deficiencies could not be cured by amendment. See Cato v. United States, 70
 2 F.3d 1103, 1106 (9th Cir. 1995).
 3          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint
 4 for failure to state a claim upon which relief can be granted. Review under Rule 12(b)(6) is
 5 essentially a ruling on a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723
 6 (9th Cir. 2000). A properly pled complaint must provide a short and plain statement of the claim
 7 showing that the pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550
 8 U.S. 544, 555 (2007). Although Rule 8 does not require detailed factual allegations, it demands
 9 “more than labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”
10 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).
11 The court must accept as true all well-pled factual allegations in the complaint, but the same
12 requirement does not apply to legal conclusions. Iqbal, 556 U.S. at 679. Mere recitals of the
13 elements of a cause of action, supported only by conclusory allegations, do not suffice. Id. at 678.
14 Secondly, where the claims in the complaint have not crossed the line from conceivable to
15 plausible, the complaint should be dismissed. Twombly, 550 U.S. at 570. Allegations of a pro se
16 complaint are held to less stringent standards than formal pleadings drafted by lawyers. Hebbe v.
17 Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (finding that liberal construction of pro se pleadings
18 is required after Twombly and Iqbal).
19          Plaintiff alleges that he incurred a financial obligation primarily for personal, family, or
20 household purposes. Docket No. 1-1 at 3. Plaintiff further alleges that his financial obligation
21 went into collection and that Defendant called him for payment, even though he had told Defendant
22 to stop calling him. Id. Plaintiff alleges that Defendant told him that criminal charges could be
23 filed against him in regard to his financial obligation. Id. Plaintiff further alleges that Defendant
24 sent a notice of intent to suspend his driver’s license, an income withholding order for his financial
25 obligation to his former employer, and letters threatening to put him in prison for failing to pay his
26 financial obligation, and left a voicemail on his phone without stating that it is a debt collector. Id.
27 at 4. Plaintiff submits that these allegations give rise to claims under the Fair Debt Collection
28 Practices Act (FDCPA) and 18 U.S.C. §§ 1341 and 1342. Id. at 5.

                                                      2
 1         1. The FDCPA
 2         The FDCPA aims to protect consumers from abusive, unfair, and deceptive debt collection
 3 practices. See 15 U.S.C. § 1692; Gonzales v. Arrow Fin. Services, LLC, 660 F.3d 1055, 1060 (9th
 4 Cir. 2011). The FDCPA defines “debt” as:
 5                 [A]ny obligation or alleged obligation of a consumer to pay money
                   arising out of a transaction in which the money, property, insurance,
 6                 or services which are the subject of the transaction are primarily for
                   personal, family, or household purposes, whether or not such
 7                 obligation has been reduced to judgment.
 8 15 U.S.C § 1692a(5). Thus, the FDCPA does not apply to all debts. Plaintiff appears to be
 9 attempting to use his child support arrearages to obtain FDCPA protection. However, child
10 support obligations do not constitute “debts” under the FDCPA. See Turner v. Cook, 362 F.3d
11 1219, 1227 (9th Cir. 2004) (citing Mabe v. G.C. Servs. Ltd. P’ship, 32 F.3d 86, 88 (4th Cir. 1994)).
12 Plaintiff therefore fails to state a claim under the FDCPA. If Plaintiff seeks to use financial
13 obligations other than child support arrearages as the basis for his FDCPA claim, he must make
14 specific allegations, setting out with sufficient detail the financial obligation. See Iqbal, 556 U.S.
15 at 679 (holding that mere recitals of elements of a cause of action, supported only by conclusory
16 allegations, do not suffice).
17         2. 18 U.S.C. §§ 1341 and 1342
18         Sections 1341 and 1342 are criminal statutes and do not create liability in a civil case. See
19 Foley v. Morrone, 2014 WL 4275530, at *4 (D. Nev. 2014). As this is a civil case, Plaintiff fails
20 to state a claim pursuant to either provision.
21 III.    Conclusion
22         For the reasons stated above, the complaint is DISMISSED. 1 Although it appears unlikely
23 that Plaintiff can overcome the above deficiencies, the Court will permit him the opportunity to
24 amend the complaint if he believes he can do so. Accordingly, IT IS ORDERED that:
25         1. Plaintiff’s request to proceed in forma pauperis is GRANTED. Plaintiff will not have
26             to pay the filing fee of four hundred dollars ($400.00). Plaintiff may maintain this
27
           1
             Given the deficiencies outlined herein, the Court need not opine on whether other
28 deficiencies exist that may also prevent Plaintiff from pursuing his claims through this case.

                                                     3
 1      action to conclusion without the need for prepayment of any additional fees or costs or
 2      the giving of a security therefor. This order granting leave to proceed in forma pauperis
 3      shall not extend to the issuance and/or service of subpoenas at government expense.
 4   2. The Clerk’s Office is INSTRUCTED to file Plaintiff’s complaint on the docket.
 5   3. The complaint is DISMISSED with leave to amend.               Plaintiff will have until
 6      December 16, 2019, to file an amended complaint, if the noted deficiencies can be
 7      corrected. If Plaintiff chooses to amend the complaint, Plaintiff is informed that the
 8      Court cannot refer to a prior pleading (i.e., the original complaint) to make the amended
 9      complaint complete. This is because, generally, an amended complaint supersedes the
10      original complaint.    Local Rule 15-1(a) requires that an amended complaint be
11      complete in itself without reference to any prior pleading. Once a plaintiff files an
12      amended complaint, the original complaint no longer serves any function in the case.
13      Therefore, in an amended complaint, as in an original complaint, each claim and the
14      involvement of each Defendant must be sufficiently alleged.
15   4. Failure to comply with this order will result in the recommended dismissal of this
16      case.
17   IT IS SO ORDERED.
18   Dated: November 14, 2019
19                                                        ______________________________
                                                          Nancy J. Koppe
20                                                        United States Magistrate Judge
21
22
23
24
25
26
27
28

                                              4
